Citation Nr: 0032302	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-09 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from February 1941 to 
October 1947.  He was a prisoner of war from April 14, 1942 
to April 16, 1942.

By decision in July 1996, the Board of Veterans' Appeals 
(Board) denied the veteran's claim for service connection for 
residuals of an injury to the left arm, to include the left 
shoulder and arthritic changes.  Recently, the veteran has 
submitted additional evidence seeking to reopen his claim for 
service connection for a left shoulder disability.  

The veteran was scheduled to testify at a hearing at the 
Board in September 2000, but he failed to report for it.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


REMAND

In an administrative decision dated July 1991, the RO 
concluded that the veteran was a prisoner of war from April 
14, 1942 through April 16, 1942.  The veteran was not 
informed of this determination until December 1991, and it is 
not clear if he was advised of his right to appeal the 
decision.  In a statement received in August 1998, the 
veteran indicated he wanted to "appeal" the determination 
regarding his prisoner of war status.  He argues that he was 
a prisoner of war for more than three years.

As noted above, the issue currently before the Board is 
whether new and material evidence has been submitted to 
reopen a claim for service connection for a left shoulder 
disability.  In light of the fact that the record 
demonstrates that the veteran has arthritis of the left 
shoulder, the question as to whether he was a prisoner of war 
for thirty days of more is inextricably intertwined with the 
underlying issue in this case.  See 38 C.F.R. § 3.309(c) 
(1999).  The Court has held that a claim that is inextricably 
intertwined with another claim which remains undecided and 
pending before VA must be adjudicated prior to a final order 
on the pending claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1990).  However, the RO has not formally adjudicated the 
veteran's current claim regarding the length of time he was a 
prisoner of war.

Under the circumstances of this case, the Board finds that 
additional action is required by the RO.  The issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for a left shoulder 
disability is deferred.  Accordingly, the case is REMANDED to 
the RO for action as follows:

The RO should formally consider whether 
the veteran was a prisoner of war for not 
less than thirty days.  If this 
determination is adverse, and the veteran 
files a notice of disagreement, the RO 
should develop this matter in accordance 
with appellate procedures.  

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may now be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case, 
and the case should then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	James R. Siegel
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


